Exhibit 10.1


ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 10, 2014, is
by and between Dengyong Jin, an individual, and Benhua Du, an individual (each a
“Purchaser” and collectively “Purchasers”), on the one hand, and China Carbon
Graphite Group, Inc., a Nevada corporation (“Parent”), and Xinghe Yongle Carbon
Co., Ltd. (“Subsidiary,” and together with Parent, “Seller”), a wholly foreign
owned enterprise of the People’s Republic of China (“PRC”), on the other hand.
 
WITNESSETH:
 
WHEREAS, in December 2007, Subsidiary entered into a series of agreements with
Xinghe Xingyong Carbon Co., Ltd. (“Xingyong Carbon”), a domestic enterprise of
the PRC, and Purchasers, who collectively holds 100% of the equity interests of
Xingyong Carbon (the “Equity Interests”), which agreements are comprised of the
following (collectively the “Contractual Arrangements”):


1.           Exclusive Technical Consulting and Service Agreement by and between
Subsidiary and Xingyong Carbon dated as of December 7, 2007;


2.           Business Operation Agreement by and among Subsidiary, Xingyong
Carbon and Purchasers, dated as of December 7, 2007;
 
3.           Option Agreement by and among Subsidiary, Xingyong Carbon and
Purchasers, dated as of December 7, 2007; and
 
4.           Equity Pledge Agreement by and between Subsidiary and Purchasers
dated as of December 7, 2007;


WHEREAS, Subsidiary has, pursuant to the Contractual Arrangements, certain
rights and obligations with respect to Xingyong Carbon and the Equity Interests;
and


WHEREAS, Purchasers desire to acquire from Subsidiary all of Subsidiary’s rights
and obligations under the Contractual Arrangements, which is acceptable to
Seller upon the terms and conditions of this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1.1:


(a)           “Affiliate” means, with respect to any Person, any other Person
that, directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.


(b)           “Business Day” means any day of the year on which national banking
institutions in New York are open to the public for conducting business and are
not required or authorized to close.


(c)           “Common Stock” means the common stock, par value $0.001, of
Seller.


(d)           “Contract” means any written contract, agreement, indenture, note,
bond, mortgage, loan, instrument, lease or license.
 
 
 

--------------------------------------------------------------------------------

 


(e)           “Governmental Body” means any government or governmental or
regulatory body thereof, or political subdivision thereof, whether federal,
state, local or foreign, or any agency, instrumentality or authority thereof, or
any court or arbitrator (public or private).


(f)           “Indebtedness” of any Person means, without duplication, (i) the
principal of, and accreted value and accrued and unpaid interest in respect of,
(A) indebtedness of such Person for money borrowed and (B) indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable; (ii) all obligations of
such Person issued or assumed as the deferred purchase price of property, all
conditional sale obligations of such Person and all obligations of such Person
under any title retention agreement (but excluding trade accounts payable and
other accrued current liabilities); (iii) all obligations under capital leases
(determined in accordance with United States generally accepted accounting
principles as in effect); (iv) all obligations of the type referred to in
clauses (i) through (iii) of any Persons the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise; and (v) all obligations of the type referred to in clauses (i)
through (iv) of other Persons secured by any Lien on any property or asset of
such Person (whether or not such obligation is assumed by such Person).


(g)           “Law” means any federal, state, local or foreign law, statute,
code, ordinance, rule or regulation.


(h)           “Legal Proceeding” means any judicial, administrative or arbitral
actions, suits or proceedings (public or private) by or before a Governmental
Body.


(i)            “Lien” means any lien, encumbrance, pledge, mortgage, deed of
trust, security interest, claim, lease, charge, option, right of first refusal,
easement, servitude or transfer restriction.


(j)            “Material Adverse Effect” means a material adverse effect on (i)
the business, results of operations or financial condition of Xingyong Carbon or
(ii) the ability of Seller to consummate the Transactions, in each case, other
than an effect resulting from or related to an Excluded Matter.  “Excluded
Matter” means any one or more of the following: (A) the effect of any change in
the United States or foreign economies or securities or financial markets in
general; (B) the effect of any change that generally affects any industry in
which Xingyong Carbon operates; (C) the effect of any change arising in
connection with earthquakes, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions, whether
arising before, on or after the date hereof; (D) the effect of any action by or
omission of a Purchaser or its Affiliates with respect to the Transactions or
with respect to Xingyong Carbon (including any breach of this Agreement by a
Purchaser or its Affiliates); (E) the effect of any changes in applicable Laws
or in generally accepted accounting principles or any other applicable
accounting standards, or changes in general legal, regulatory or political
conditions; (F) the failure by Xingyong Carbon or Seller to meet internal
projections or forecasts (including any projections or forecasts provided to
Purchasers or their Affiliates), analyst expectations or publicly announced
earnings or revenue projections, or decreases in Seller’s stock price (including
as a result of failure to meet such projections, forecasts or analyst
expectations); (G) any action taken by Seller or Xingyong Carbon as contemplated
or permitted by this Agreement or with Purchasers’ consent; and (H) any effect
pertaining to the negotiation, execution, announcement, pendency or performance
of this Agreement or the consummation of the Transactions, including (1) the
impact thereof on relationships, contractual or otherwise, with customers,
suppliers, theaters, distributors or partners, (2) any resulting shortfalls or
declines in revenue, margins or profitability, and (3) any claim or litigation
arising from allegations of breach of fiduciary duty with respect to Seller or
Xingyong Carbon relating to this Agreement or the Transactions, or disclosure
violations in securities filings made in connection with the Transactions.


(k)           “Order” means any order, injunction, judgment, decree, ruling,
writ, assessment or arbitration award of a Governmental Body.


(l)            “Ordinary Course of Business” means the ordinary and usual course
of normal day-to-day operations of Xingyong Carbon.
 
 
2

--------------------------------------------------------------------------------

 


(m)          “Permitted Exceptions” means (i) all defects, exceptions,
restrictions, easements, rights of way and encumbrances known by or disclosed to
Purchasers; (ii) statutory liens for current Taxes, assessments or other
governmental charges not yet delinquent or the amount or validity of which is
being contested in good faith by appropriate proceedings; (iii) mechanics’,
landlords’, carriers’, workers’, repairers’ and similar Liens arising or
incurred in the Ordinary Course of Business; (iv) zoning, entitlement and other
land use and environmental regulations by any Governmental Body; (v) title of a
lessor under a capital or operating lease; and (vi) such other imperfections in
title, charges, easements, restrictions and encumbrances which do not interfere
with the operation of Xingyong Carbon.


(n)           “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.


(o)           “Purchased Assets” means all of the rights and obligations of
Subsidiary under the Contractual Arrangements.


(p)           “Tax” or “Taxes” means (i) all federal, state, local or foreign
taxes, charges, fees, imposts, levies or other assessments, including all net
income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments and other Tax
Authority charges of any kind whatsoever, and (ii) all interest, penalties,
fines, additions to tax or additional amounts imposed by any Taxing Authority in
connection with any item described in clause (i).


(q)           “Taxing Authority” means any Governmental Body responsible for the
administration of any Tax.


(r)            “Tax Return” means any return, report or statement required to be
filed with respect to any Tax (including any attachments thereto, and any
amendment thereof), including any information return, claim for refund, amended
return or declaration of estimated Tax, and including, where permitted or
required, combined, consolidated or unitary returns for any group of entities
that includes Seller, its subsidiaries, Xingyong Carbon, or any of their
Affiliates.
 
1.2           Other Definitional and Interpretive Matters.
 
(a)          Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:


(i)             Calculation of Time Period.  When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded.  If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.


(ii)            Dollars.  Any reference in this Agreement to “$” shall mean U.S.
dollars, and to “RMB” shall mean Renminbi of the PRC.


(iii)           Exhibits/Schedules.  The Exhibits and Schedules to this
Agreement are hereby incorporated and made a part hereof and are an integral
part of this Agreement.  All Exhibits and Schedules annexed hereto or referred
to herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.  Any matter or item disclosed on one Schedule shall be
deemed to have been disclosed on each other Schedule with respect to other
representations and warranties relating to such matter or item to the extent,
based on the substance of the disclosure on its face, its relevance to such
other Schedule is reasonably apparent.  Disclosure of any item on any Schedule
shall not constitute an admission that such item or matter is material or would
have a Material Adverse Effect.  No disclosure on a Schedule relating to a
possible breach or violation of any Contract, Law or Order shall be construed as
an admission that a breach or violation exists or has actually occurred.  Any
capitalized terms used in any Schedule or Exhibit but not otherwise defined
therein shall be defined as set forth in this Agreement. Seller may, at its
option, include in the Schedules items that are not material in order to avoid
any misunderstanding, and such inclusion, or any references to dollar amounts,
shall not be deemed to be an acknowledgement or representation that such items
are material, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement.
 
(iv)           Gender and Number.  Any reference in this Agreement to gender
shall include all genders, and words imparting the singular number only shall
include the plural and vice versa.
 
 
3

--------------------------------------------------------------------------------

 
 
(v)            Headings.  The provision of a Table of Contents, the division of
this Agreement into Articles, Sections and other subdivisions and the insertion
of headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.  All references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.


(vi)           Herein.  The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.


(vii)          Including.  The word “including” or any variation thereof means
(unless the context of its usage otherwise requires) “including, without
limitation” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.


(viii)         Reflected On or Set Forth In.  An item arising with respect to a
specific representation or warranty shall be deemed to be “reflected on” or “set
forth in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (A) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that related to the subject matter of such representation, (B) such
item is otherwise specifically set forth on the balance sheet or financial
statements or (C) such item is reflected on the balance sheet or financial
statements and is specifically set forth in the notes thereto.
 
(b)           The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.


ARTICLE II
SALE AND PURCHASE OF PURCHASED ASSETS
 
2.1           Sale and Purchase of Purchased Assets.  Upon the terms and subject
to the conditions contained herein, on the Closing Date, Seller agrees to sell
to Purchasers, and Purchaser agrees to purchase from Seller, the Purchased
Assets (together with all other transactions contemplated by this Agreement, the
“Transactions”).
 
ARTICLE III
PURCHASE PRICE
 
3.1           Purchase Price.  The aggregate consideration for the Purchased
Assets shall be RMB 10,000,000 (the “Purchase Price”).


3.2           Payment of Purchase Price.  The Purchase Price shall be paid as
follows upon the Closing: (a) RMB 3,730,000 in immediately available funds to
Seller; and (b) RMB 6,270,000 by canceling Seller’s repayment obligations with
respect to RMB 6,270,000 advanced to Seller by a Purchaser and one or more of
his designees as of the Closing Date, pursuant to the Debt Cancellation
Agreement in the form of Exhibit A attached hereto.


3.3           Closing Deliveries by Seller.  At the Closing, Seller shall
deliver or cause to be delivered to Purchaser:


(a)           a certificate of a duly authorized officer of Seller certifying as
to the matters set forth in Section 8.2(a) and (b); and


(b)           all books and records relating solely to Xingyong Carbon,
including minute books, stock books, ledgers and registers, corporate seals, if
any, and tax records, if not already located on the premises of Xingyong Carbon.


3.4           Closing Deliveries by Purchasers.  At the Closing, Purchasers
shall deliver to Seller:
 
(a)           the Purchase Price as set forth in Section 3.2; and


(b)           a certificate by Purchasers certifying as to the matters set forth
in Section 8.3(a) and (b).
  
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE IV
CLOSING AND TERMINATION


4.1           Closing Date.  The closing of the sale and purchase of the
Purchased Assets provided for in Section 2.1 (the “Closing”) shall take place at
the offices of Allbright Law Offices located at 14/F, Citigroup Tower, 33 Hua
Yuan Shi Qiao Road, Shanghai Pudong New Area, PRC 200120 (or at such other place
as the parties may designate in writing) on a date to be specified by the
parties (the “Closing Date”), which date shall be no later than the third
Business Day after the satisfaction or waiver of the conditions set forth in
Article VIII (other than conditions that by their nature are to be satisfied at
the Closing, but subject to the satisfaction or waiver of those conditions at
such time), unless another time, date or place is agreed to in writing by the
parties hereto.


4.2           Termination of Agreement.  This Agreement may be terminated prior
to the Closing as follows:


(a)           at the election of Seller or Purchasers on or after September 30,
2014, (the “Termination Date”), if the Closing shall not have occurred by the
close of business on such date, provided that the terminating party is not in
breach in any material respect of any of its obligations hereunder and provided,
further, however, that Seller may not terminate this Agreement pursuant to this
Section 4.2(a) until the Shareholders Meeting (as defined in Section 7.1(b)) has
occurred;


(b)           by mutual written consent of Seller and Purchasers;


(c)           by Seller or Purchasers if the Parent Shareholder Approval (as
defined in Section 5.1) shall not have been obtained at the Shareholders Meeting
duly convened therefor or at any adjournment or postponement thereof;


(d)           by Purchasers, if Seller shall have materially breached or failed
to perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, which breach or failure to perform (i) would give rise
to the failure of a condition set forth in Section 8.2(a) or (b) and (ii) cannot
be cured by Seller by the Termination Date;


(e)           by Seller, if either Purchaser shall have materially breached or
failed to perform any of its representations, warranties, covenants or
agreements set forth in this Agreement, which breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 8.3(a) or (b)
and (ii) cannot be cured by such Purchaser by the Termination Date;


(f)            by Seller or Purchasers if there shall be in effect a final
nonappealable Order of a Governmental Body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
Transactions; it being agreed that the parties hereto shall promptly appeal any
adverse determination which is not nonappealable (and pursue such appeal with
reasonable diligence); provided, however, that the right to terminate this
Agreement under this Section 4.2(f) shall not be available to a party if such
Order was primarily due to the failure of such party to perform any of its
obligations under this Agreement.


4.3           Procedure Upon Termination.  In the event of termination and
abandonment by Purchasers or Seller, or both, pursuant to Section 4.2, written
notice thereof shall forthwith be given to the other party or parties,
specifying the basis for such termination, and this Agreement shall terminate,
and the purchase of the Purchased Assets hereunder shall be abandoned, without
further action by Purchasers or Seller.
 
 
5

--------------------------------------------------------------------------------

 


4.4           Effect of Termination.
 
(a)           In the event that this Agreement is validly terminated in
accordance with Sections 4.2 and 4.3, then each of the parties shall be relieved
of their duties and obligations arising under this Agreement after the date of
such termination and such termination shall be without liability to Purchasers,
Xingyong Carbon or Seller, except as provided in Section 4.5; provided, however,
that no such termination shall relieve Seller from liability for a reasonably
foreseeable consequence of an act undertaken (or failure to take an act) by
Seller with the actual knowledge and intent that the taking of such act (or
failure to take such act) would cause a breach of this Agreement and, provided,
further, that this Section 4.4 and Section 4.5 and the obligations of the
parties set forth in Article X shall survive any such termination and shall be
enforceable hereunder.


(b)           During the period from the date hereof through the earlier of (i)
the Closing and (ii) the date that is one (1) year following the termination of
this Agreement pursuant to Section 4.2, neither Purchaser shall directly or
indirectly, through any Affiliate, officer, director, agent or otherwise,
solicit the employment of any employee of Seller or any of its Affiliates,
including Xingyong Carbon, who is a management or key employee of Seller or any
of its Affiliates as of the date hereof or at any time during such
period.  Furthermore, if this Agreement is validly terminated pursuant to
Section 4.2, Purchaser shall not oppose or seek to prevent or frustrate any
transaction or agreement that Seller or any of its Affiliates, including
Xingyong Carbon, may propose or enter into relating to the sale of all or any
portion of Xingyong Carbon or the assets of either to any third party.
  
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Purchasers that:
 
5.1           Authorization of Agreement.  The affirmative vote (in person or by
proxy) of the holders of a majority of the outstanding shares of Common Stock
entitled to vote (whether present or not) at the Shareholders Meeting or any
adjournment or postponement thereof in favor of the adoption of the Transactions
(the “Parent Shareholder Approval”) is the only vote or approval of the holders
of any class or series of capital stock of Parent which is necessary to adopt
this Agreement and approve the Transactions.  Each of Parent and Subsidiary has
all requisite corporate power, authority and legal capacity to execute and
deliver this Agreement and each other agreement, document, or instrument or
certificate contemplated by this Agreement or to be executed by Seller in
connection with the consummation of the Transactions (together with this
Agreement, the “Seller Documents”), and, subject to obtaining the Parent
Shareholder Approval, to consummate the Transactions.  Except for the Parent
Shareholder Approval, the execution and delivery of this Agreement and each of
Seller Documents and the consummation of the Transactions have been duly
authorized by all required corporate action on the part of each of Parent and
Subsidiary.  Without limiting the generality of the prior sentence, the Board of
Directors (as defined in Section 7.1(b)) has, at a meeting duly called and held
on or prior to the date hereof, (i) adopted and approved this Agreement, (ii)
resolved to make the Board Recommendation (as defined in Section 7.1(b)), and
(iii) directed that this Agreement be submitted to Parent’s shareholders for
approval.  This Agreement has been, and each of Seller Documents will be at or
prior to the Closing, duly and validly executed and delivered by each of Parent
and Subsidiary, and (assuming the due authorization, execution and delivery by
the other parties hereto and thereto) this Agreement constitutes, and each
Seller Document, when so executed and delivered will constitute, the legal,
valid and binding obligation of Parent and Subsidiary, enforceable against each
of them in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).


5.2           Conflicts; Consents of Third Parties.


(a)           Except as set forth on Schedule 5.2(a), none of the execution and
delivery by Parent and Subsidiary of this Agreement or Seller Documents, the
consummation of the Transactions, or compliance by Parent or Subsidiary with any
of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under, any
provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of Parent or Subsidiary; (ii) any Contract, or Permit
to which Parent or Subsidiary is a party or by which any of the properties or
assets of Parent or Subsidiary are bound; (iii) any Order of any Governmental
Body applicable to either Parent or Subsidiary or by which any of the properties
or assets of either Parent or Subsidiary are bound; or (iv) any applicable Law,
other than, in the case of clauses (ii), (iii) and (iv), such conflicts,
violations, defaults, terminations or cancellations, that would not reasonably
be expected to have a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 


(b)           Except as set forth on Schedule 5.2(b), and except for the Parent
Shareholder Approval no material consent, waiver, approval, Order, Permit or
authorization of, or declaration or filing with, or notification to, any
Governmental Body is required on the part of Parent or Subsidiary in connection
with the execution and delivery of this Agreement or Seller Documents or with
the compliance by Parent and Subsidiary with any of the provisions hereof or
thereof, or the consummation of the Transactions.


5.3           Ownership of Purchased Assets.  
 
(a)           Subsidiary is the record and beneficial owner of the Purchased
Assets, free and clear of any and all Liens and Subsidiary has the corporate
power and authority to sell, transfer, assign and deliver such Purchased Assets
as provided in this Agreement, and such delivery will convey to each Purchaser
good and valid title to such Purchaser’s portion of the Purchased Assets, free
and clear of any and all Liens.


5.4           Financial Advisors.  Except as set forth on Schedule 5.4, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Seller in connection with the Transactions, and no such Person
listed on Schedule 5.4 is entitled to any fee or commission or like payment from
Purchasers or Xingyong Carbon in respect thereof.


5.5           No Other Representations or Warranties; Schedules.  Except for the
representations and warranties contained in this Article V (as modified by the
Schedules hereto) or other Seller Document, none of Seller nor any other Person
makes any other express or implied representation or warranty with respect to
any of Seller, the Purchased Assets or the Transactions.  Except for the
representations and warranties contained in this Article V (as modified by the
Schedules hereto) or other Seller Document, Seller hereby disclaims all
liability and responsibility for any representation, warranty, statement,
information, projection or forecast made, communicated, or furnished (orally or
in writing) to Purchaser or its Affiliates or representatives in connection with
the sale of the Purchased Assets and the Transactions (including any
information, projection or forecast that may have been or may be provided to
Purchasers by any director, officer, employee, agent, consultant, or
representative of Seller or any of their respective Affiliates in connection
with the sale of the Purchased Assets and the Transactions).  The disclosure of
any matter or item in any Schedule hereto shall not be deemed to constitute an
acknowledgment that any such matter is required to be disclosed.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Each Purchaser hereby represents and warrants to Seller that:
  
6.1           Authorization of Agreement.  Such Purchaser has full power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by such Purchaser in connection with the consummation of the
Transactions (the “Purchaser Documents”), and to consummate the
Transactions.  This Agreement has been, and each Purchaser Document will be at
or prior to the Closing, duly executed and delivered by such Purchaser and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each Purchaser Document when
so executed and delivered will constitute, the legal, valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).


6.2           Conflicts; Consents of Third Parties.


(a)           Except as set forth on Schedule 6.2(a), none of the execution and
delivery by Such Purchaser of this Agreement or the Purchasers Documents, the
consummation of the Transactions, or the compliance by such Purchaser with any
of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under, any
provision of (i)  any Contract or Permit to which such Purchaser is a party or
by which such Purchaser or such Purchaser’s properties or assets are bound; (ii)
any Order of any Governmental Body applicable to such Purchaser or by which any
of the properties or assets of such Purchaser are bound; or (iii) any applicable
Law other than a violation or breach which would not have an adverse effect on
such Purchaser’s ability to consummate the Transactions.
 
 
7

--------------------------------------------------------------------------------

 


(b)           Except as set forth on Schedule 6.2(b), no consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of such
Purchaser in connection with the execution and delivery of this Agreement or the
Purchasers Documents, the compliance by such Purchaser with any of the
provisions hereof or thereof, the consummation of the Transactions or the taking
by such Purchaser of any other action contemplated hereby.
 
6.3           Litigation.  There are no Legal Proceedings pending or, to the
knowledge of such Purchaser, threatened that are reasonably likely to prohibit
or restrain the ability of such Purchaser to enter into this Agreement or
consummate the Transactions.


6.4           Financial Advisors.  Except as set forth on Schedule 6.4, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Purchasers in connection with the Transactions, and no Person listed
on Schedule 6.4 is entitled to any fee or commission or like payment from Seller
or any of its Affiliates in respect thereof.


6.5           No Discussions.  Such Purchaser has not discussed the existence,
or terms and conditions of, any of the Transactions with third parties or
disclosed to third parties the existence, or terms and conditions of, any of the
Transactions.  To the knowledge of the such Purchaser, none of such Purchaser's
Affiliates has discussed the existence, or terms and conditions of, any of the
Transactions with third parties or disclosed to third parties the existence, or
terms and conditions of, any of the Transactions, other than any discussions
with, or disclosures to, any of such Affiliate's officers, directors, controlled
affiliates or employees or any of their respective investment bankers, attorneys
or other advisors or representatives.


6.6           No Other Representations by Seller.  Notwithstanding anything
contained in this Agreement to the contrary, such Purchaser acknowledges and
agrees that Seller is not making any representations or warranties whatsoever,
express or implied, beyond those expressly given by Seller in Article V (as
modified by the Schedules hereto) or any other Seller Document.  Such Purchaser
acknowledges and agrees that, except for the representations and warranties
contained in Article V (as modified by the Schedules hereto) or other Seller
Document, Seller hereby disclaims all liability and responsibility for any
representation, warranty, statement, documents, information, projection or
forecast made, communicated, or furnished (orally or in writing) to such
Purchaser or its Affiliates or representatives in connection with the sale of
the Purchased Assets and the Transactions (including any documents, information,
projection or forecast that may have been or may be provided or made available
to Such Purchaser by any director, officer, employee, agent, consultant, or
representative of Xingyong Carbon, Seller or any of their respective Affiliates
in connection with the sale of the Purchased Assets and the Transactions).
 
ARTICLE VII
COVENANTS
 
7.1           Preparation of the Proxy Statement; Shareholders Meeting.


(a)           As soon as practicable following the date of this Agreement, (i)
Parent shall prepare a proxy statement relating to the Shareholders Meeting (as
amended or supplemented from time to time, the “Proxy Statement”), (ii) each
Purchaser shall promptly provide to Parent any information regarding such
Purchaser required for inclusion in the Proxy Statement and shall promptly
provide such other information or assistance in the preparation thereof as may
be reasonably requested by Parent and (iii) Parent shall cause the Proxy
Statement to be mailed to the shareholders of Parent as promptly as practicable
after the Proxy Statement is finalized.  


(b)           Parent shall (x) as soon as practicable following the date on
which the Proxy Statement is finalized, establish a record date for and duly
call a meeting of its shareholders to be held no earlier than June 30, 2014, or
on any other date agreed to by Parent and Purchasers for the purpose of
obtaining the Parent Shareholder Approval (the “Shareholders Meeting”), (y) duly
give notice of the Shareholders Meeting and convene and hold the Shareholders
Meeting and (z) use commercially reasonable efforts to solicit from its
shareholders proxies in favor of the approval of the Transactions.  Parent
shall, through its board of directors (the “Board of Directors”), recommend to
its shareholders that its shareholders vote in favor of and approve the
Transactions at the Shareholders Meeting, and the Proxy Statement shall include
a statement to the effect that the Board of Directors has recommended that its
shareholders vote in favor of and approve the Transactions at the Shareholders
Meeting (the “Board Recommendation”). Notwithstanding the foregoing, Parent may
adjourn or postpone the Shareholders Meeting to the extent necessary to ensure
that any required supplement or amendment to the Proxy Statement is provided to
the shareholders of Parent or, if as of the time for which the Shareholders
Meeting is originally scheduled (as set forth in the Proxy Statement), there are
insufficient Purchased Assets of Common Stock represented (either in person or
by proxy) to constitute a quorum necessary to conduct business at such meeting.
 
 
8

--------------------------------------------------------------------------------

 


7.2           Reasonable Best Efforts.  Subject to the terms and conditions of
this Agreement, each of the parties hereto shall cooperate with the other
parties and use (and shall cause their respective subsidiaries to use) their
respective reasonable best efforts to promptly (i) take, or cause to be taken,
all actions, and do, or cause to be done, all things, necessary, proper or
advisable to cause the conditions to Closing to be satisfied as promptly as
practicable and to consummate and make effective, in the most expeditious manner
practicable, the Transactions, including preparing and filing promptly and fully
all documentation to effect all necessary filings, notices, petitions,
statements, registrations, submissions of information, applications and other
documents, and (ii) obtain all approvals, consents, registrations, permits,
authorizations and other confirmations from any Governmental Authority or third
party necessary, proper or advisable to consummate the Transactions.  


7.3           Public Announcements.  The initial public disclosure with respect
to the execution of this Agreement shall be a Current Report on Form 8-K by
Parent, with disclosures therein to be reasonably agreed upon by Purchasers and
Seller.  Thereafter, neither Seller nor Purchasers shall issue or cause the
publication of any press release or other public announcement (to the extent not
previously issued or made in accordance with this Agreement) with respect to the
Transactions without the prior consent of the other party (which consent shall
not be unreasonably withheld or delayed), except as may be required by Law
(including any disclosure and public filings required under rules and
regulations of the Securities and Exchange Commission applicable to Seller) or
applicable fiduciary duties as determined in the good faith judgment of the
party proposing to make such release (in which case the party intending to make
such release or public announcement shall use its commercially reasonable
efforts consistent with such applicable Law to consult with the other party with
respect to the timing and content thereof).


7.4           Consents.  Seller shall use commercially reasonable efforts, and
Purchasers shall cooperate with Seller, to obtain at the earliest practicable
date all consents and approvals required for Seller to consummate the
Transactions, including, without limitation, the consents and approvals referred
to in Section 5.2(b) and the Schedules thereto, provided, however, that no party
shall be obligated to pay any consideration to any third party from whom consent
or approval is requested other than a payment required by the express terms of
any agreement to which Seller or any of Xingyong Carbon is a party.  Purchasers
shall use commercially reasonable efforts, and Seller and Xingyong Carbon shall
cooperate with Purchasers, to obtain at the earliest practicable date all
consents and approvals required for Purchasers to consummate the Transactions,
including, without limitation, the consents and approvals referred to in Section
6.2(b) and the Schedules thereto; provided, however, that Purchasers shall not
be obligated to pay any consideration to any third party from whom consent or
approval is requested other than a payment required by the express terms of any
agreement to which Purchasers are parties.


7.5           Further Assurances.  Subject to, and not in limitation of, Section
7.4, Purchasers shall use their, and Seller shall cause Xingyong Carbon to use
its, commercially reasonable efforts to (i) take all actions necessary or
appropriate to consummate the Transactions and (ii) cause the fulfillment at the
earliest practicable date of all of the conditions to their respective
obligations to consummate the Transactions.


7.6           Preservation of Records.  Seller and Purchasers agree that each of
them shall preserve and keep the records held by them or their Affiliates
relating to Xingyong Carbon for a period of seven years from the Closing Date
and shall make such records and personnel available to the other as may be
reasonably required by such party in connection with, among other things, any
insurance claims by, Legal Proceedings or tax audits against or governmental
investigations of Seller or Purchasers or any of their Affiliates or in order to
enable Seller or Purchasers to comply with their respective obligations under
this Agreement and each other agreement, document or instrument contemplated
hereby or thereby.  
 
7.7           Customer Lists and Data Base.  Seller agrees that any lists of
customers of Xingyong Carbon and any data base of such customers are the
property of Xingyong Carbon (and not the property of Seller) and Seller agrees
that it shall not be entitled to use them from and after Closing for any
purposes, including in connection with any sale of Seller or any assets of
Seller.


7.8           Government approval or procedure. Seller and Purchasers agree to
execute documents, take actions or complete governmental procedure and approvals
(if required) which are necessary for the effectiveness of the transfer of the
Purchased Assets or completion of the Transactions.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
CONDITIONS TO CLOSING
 
8.1           Conditions Precedent to Each Party’s Obligation to Effect the
Transactions.  The respective obligations of each party hereto to effect the
Closing shall be subject to the satisfaction (or waiver, if permissible under
applicable Law) on or prior to the Closing Date of the following conditions:


(a)           Parent Shareholder Approval.  The Parent Shareholder Approval
shall have been obtained;


(b)           No Injunctions or Restraints.  No Law, injunction, judgment or
ruling enacted, promulgated, issued, entered, amended or enforced by any United
States Governmental Authority (collectively, “Restraints”) shall be in effect
enjoining, restraining, preventing or prohibiting consummation of the
Transactions or making the consummation of the Transactions illegal.


8.2           Conditions Precedent to Obligations of Purchasers.  The obligation
of Purchasers to consummate the Closing is subject to the fulfillment, on or
prior to the Closing Date, of each of the following conditions (any or all of
which may be waived by Purchasers in whole or in part to the extent permitted by
applicable Law):


(a)           The representations and warranties of Seller set forth in this
Agreement shall be true and correct as of the Closing, except to the extent such
representations and warranties relate to an earlier date (in which case such
representations and warranties shall be true and correct as of such earlier
date); provided, however, for purposes of the condition set forth in this
Section 8.2(a) (i) any materiality or Material Adverse Effect qualifications in
such representations and warranties shall be disregarded, and (ii) in the event
of a breach of a representation or warranty (after taking into effect
disregarding materiality or Material Adverse Effect qualifications), the
condition set forth in this Section 8.2(a) shall be deemed satisfied unless the
effect of all such breaches of representations and warranties taken together
have had or are reasonably expect to have a Material Adverse Effect, and
Purchasers shall have received a certificate signed by an authorized officer of
Seller, dated the Closing Date, to the foregoing effect.


(b)           Seller shall have performed and complied in all material respects
with all obligations and agreements required by this Agreement to be performed
or complied with by it on or prior to the Closing Date, and Purchasers shall
have received a certificate signed by an authorized officer of Seller, dated the
Closing Date, to the foregoing effect.


(c)           No Material Adverse Effect shall have occurred.


(d)           At the Closing, all documents required to be executed and
delivered by Seller (or other Persons) under Section 3.3 have been delivered to
Purchasers.
 
8.3           Conditions Precedent to Obligations of Seller.  The obligations of
Seller to consummate the Closing are subject to the fulfillment, prior to or on
the Closing Date, of each of the following conditions (any or all of which may
be waived by Seller in whole or in part to the extent permitted by applicable
Law):


(a)           The representations and warranties of Purchasers set forth in this
Agreement qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, at and as of
the Closing Date as though made on the Closing Date, except to the extent such
representations and warranties relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date), and Seller shall have received a
certificate signed by Purchasers, dated the Closing Date, to the foregoing
effect.


(b)           Purchasers shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by Purchasers on or prior to the Closing Date, and
Seller shall have received a certificate signed by Purchasers, dated the Closing
Date, to the foregoing effect.


(c)           At the Closing, all documents required to be executed and
delivered by Purchasers (and any other Persons) under Section 3.4 have been
delivered to Seller.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE IX
TERMINATION OF REPRESENTATIONS AND WARRANTIES;
INDEMNIFICATION
 
9.1           Termination of Representations and Warranties.  The
representations and warranties of the parties contained in this Agreement shall
survive the Closing and expire on the date that is twenty-four (24) months after
the Closing Date, provided, however, that the representations and warranties
contained in Section 5.1, 5.2, 6.1 and 6.2 (all of the foregoing representations
being referred to herein as the “Fundamental Representations”), shall survive
the Closing until the applicable statute of limitations for such claims has
expired. All covenants and agreements of the parties shall survive and remain in
effect in accordance with the terms of such covenant or agreement as set forth
herein (the parties agree if there is no specified period for a covenant or
agreement which applies after the Closing, then such covenant or agreement shall
survive in perpetuity).


9.2           Indemnification by Seller.  Seller shall save, defend, indemnify
and hold harmless each Purchaser and its officers, directors, employees, agents,
successors and assigns (collectively, the “Purchaser Indemnified Parties”) from
and against, and reimburse Purchaser Indemnified Parties for, any and all
losses, damages, liabilities, deficiencies, claims, interest, awards,
obligations, debts, fines, fees, judgments, penalties, costs and expenses
(including reasonable attorneys’ fees, costs and other out-of-pocket expenses
incurred in investigating, preparing or defending the foregoing) (but excluding
diminution of value, special, punitive, incidental and consequential damages or
any damages based on a multiple of value) (hereinafter collectively, “Losses”)
arising out of, in connection with or resulting from:


(a)           any breach of any representation or warranty made by Seller
contained in this Agreement or any Seller Document;


(b)           any breach of or failure to perform, carry out, satisfy or
discharge any covenant or agreement of Seller contained in this Agreement or any
Seller Document; and


(c)           any fees, commissions, or like payments by any Person having acted
or claiming to have acted, directly or indirectly, as a broker for Seller or
Xingyong Carbon in connection with the Transactions.


9.3           Indemnification by Purchasers.  Purchasers shall jointly and
severally save, defend, indemnify and hold harmless each of Seller, Xingyong
Carbon and their Affiliates, and their respective officers, directors,
employees, agents, successors and assigns (collectively, the “Seller Indemnified
Parties”) from and against, and reimburse Seller Indemnified Parties for, any
and all Losses arising out of, in connection with or resulting from:


(a)           any breach of any representation or warranty made by any Purchaser
contained in this Agreement or any Purchaser Document;


(b)           any breach of or failure to perform, carry out, satisfy or
discharge any covenant or agreement of Purchasers contained in this Agreement or
any Purchaser Document; and


(c)           any fees, commissions, or like payments by any Person having acted
or claiming to have acted, directly or indirectly, as a broker for any Purchaser
in connection with the Transactions.


9.4           Procedures.  


(a)           In order for a Purchaser Indemnified Party or Seller Indemnified
Party (the “Indemnified Party”) to be entitled to any indemnification provided
for under this Agreement as a result of a Loss or a claim or demand made by any
Person against the Indemnified Party (a “Third Party Claim”), such Indemnified
Party shall deliver notice thereof to the party against whom indemnity is sought
(the “Indemnifying Party”) promptly after receipt by such Indemnified Party of
written notice of the Third Party Claim, describing in reasonable detail the
facts giving rise to any claim for indemnification hereunder, the amount or
method of computation of the amount of such claim (if known) and copies of any
relevant documentation evidencing such claim.  The failure to provide such
notice, however, shall not release the Indemnifying Party from any of its
obligations under this Article IX except and solely to the extent that the
Indemnifying Party is prejudiced by such failure.
 
 
11

--------------------------------------------------------------------------------

 


(b)           The Indemnifying Party shall have the right, upon written notice
to the Indemnified Party within thirty (30) days of receipt of notice from the
Indemnified Party of the commencement of such Third Party Claim, to assume the
defense thereof at the expense of the Indemnifying Party with counsel selected
by the Indemnifying Party and reasonably satisfactory to the Indemnified Party.
If the Indemnifying Party assumes the defense of such Third Party Claim, the
Indemnified Party shall have the right to employ separate counsel and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the sole cost and expense of the Indemnified Party; provided,
however, that such Indemnified Party shall be entitled to participate in any
such defense with separate counsel at the expense of the Indemnifying Party if
(i) so requested by the Indemnifying Party to participate or (ii) in the
reasonable opinion of counsel to the Indemnifying Party a conflict or potential
conflict exists between the Indemnified Party and the Indemnifying Party that
would make such separate representation advisable; and provided, further, that
the Indemnifying Party shall not be required to pay for more than one such
counsel for all Indemnified Parties in connection with any Third Party
Claim.  Regardless of whether the Indemnifying Party assumes the defense of any
Third Party Claim, each party shall cooperate with the other party in such
defense and make available all witnesses, pertinent records, materials and
information in its possession or under its control relating thereto as is
reasonably required by the other party.  The party controlling such defense
shall keep the other party hereto advised of the status of such Third-Party
Claim and the defense thereof and shall consider recommendations made by the
other party hereto with respect thereto.  The Indemnifying Party shall not agree
to any settlement of such Third-Party Claim that imposes any liability or
obligation on the Indemnified Party or that does not include a full, complete
and unconditional release of the Indemnified Party from all liability with
respect thereto, in each case, without the prior written consent of the
Indemnified Party. The Indemnified Party shall not agree to any settlement of
such Third-Party Claim without the prior written consent of the Indemnifying
Party.


(c)           In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from such Indemnified Party, the
Indemnified Party shall deliver notice of such claim promptly to the
Indemnifying Party, describing in reasonable detail the facts giving rise to any
claim for indemnification hereunder, the amount or method of computation of the
amount of such claim (if known) and copies of any relevant documentation
evidencing such claim.  The failure to provide such notice, however, shall not
release the Indemnifying Party from any of its obligations under this Article IX
except to the extent and solely that the Indemnifying Party is prejudiced by
such failure.  The Indemnified Party shall reasonably cooperate and assist the
Indemnifying Party in determining the validity of any claim for indemnity by the
Indemnified Party and in otherwise resolving such matters.  Such assistance and
cooperation shall include providing reasonable access to and copies of
information, records and documents relating to such matters, furnishing
employees to assist in the investigation, defense and resolution of such matters
and providing legal and business assistance with respect to such matters.


9.5           Limits on Indemnification.


(a)           No claim may be asserted against either party for breach of any
representation, warranty or covenant contained herein, unless written notice of
such claim is received by such party pursuant to the terms hereof on or prior to
the date on which the representation, warranty or covenant on which such claim
is based ceases to survive as set forth in Section 9.1, in which case such
representation, warranty or covenant shall survive as to such claim until such
claim has been finally resolved.


(b)           No Losses shall be asserted by either party with respect to any
matter which is covered by insurance proceeds to the extent of such insurance
proceeds.


(c)           In determining the amount of any Losses for which any party seeks
to be indemnified hereunder, any and all Tax benefits resulting from such Losses
shall be excluded.


(d)           For purposes of determining the failure of any representations or
warranties to be true and correct, and calculating Losses hereunder, any
materiality or Material Adverse Effect qualifications in such representations
and warranties shall be disregarded.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE X
MISCELLANEOUS
 
10.1          Payment of Sales, Use or Similar Taxes.  All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the Transactions shall be
borne solely by Purchasers.


10.2          Expenses.  Except as otherwise provided in this Agreement, each of
Seller and Purchasers shall bear its own expenses incurred in connection with
the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the Transactions.


10.3          Dispute Resolution.


 (a)            Negotiation Between parties.  The parties agree to negotiate in
good faith to resolve any dispute between them regarding this Agreement.  If the
negotiations do not resolve the dispute to the reasonable satisfaction of all
parties within thirty (30) days from the commencement of such negotiations,
Section 10.3(b) shall apply.


 (b)            Arbitration.  In the event the parties are unable to settle a
dispute between them regarding this Agreement in accordance with subsection (a)
above, such dispute shall be referred to and finally settled by arbitration at
Hong Kong International Arbitration Centre (the “HKIAC”) in accordance with the
UNCITRAL Arbitration Rules (the “UNCITRAL Rules”) in force at the time of the
initiation of the arbitration, which rules are deemed to be incorporated by
reference into this subsection (b).  The arbitration tribunal shall consist of
three arbitrators to be appointed according to the UNCITRAL Rules. The language
of the arbitration shall be English.


10.4          Entire Agreement; Amendments and Waivers.  This Agreement
(including the Schedules and Exhibits hereto) represent the entire understanding
and agreement between the parties hereto with respect to the subject matter
hereof and thereof.  This Agreement can be amended, supplemented or changed, and
any provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought; provided, however,
that following receipt of the Parent Shareholder Approval, no such amendment,
supplement or change that requires shareholder approval under the Nevada Revised
Statutes shall be made by Seller without first obtaining such shareholder
approval.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.  The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach.  No failure on the part of any party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.


10.5          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada applicable to contracts made
and performed in such State without giving effect to the choice of law
principles of such state that would require or permit the application of the
laws of another jurisdiction.


10.6          Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand (with written confirmation of receipt), (ii) when sent by
facsimile (with written confirmation of transmission) or (iii) one Business Day
following the day sent by overnight courier (with written confirmation of
receipt), in each case at the following addresses and facsimile numbers (or to
such other address or facsimile number as a party may have specified by notice
given to the other party pursuant to this provision):


If to Purchaser, to:


Address:



Attention: Dengyong Jin
Facsimile:


If to Seller, to:


China Carbon Graphite Group, Inc.
787 XichengWai
Chengguantown
Xinghe County
Inner Mongolia, China
Attention: Donghai Yu
Facsimile:
 
 
13

--------------------------------------------------------------------------------

 


10.7          Severability.  If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by law or public policy, all
other terms or provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Transactions
is not affected in any manner materially adverse to any party.  Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.


10.8          Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Agreement except as expressly stated herein or as provided below.  No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either Seller or Purchasers, directly or indirectly (by operation of law
or otherwise), without the prior written consent of the other parties hereto and
any attempted assignment without the required consents shall be void. No
assignment of any obligations hereunder shall relieve the parties hereto of any
such obligations.  Upon any such permitted assignment, the references in this
Agreement to Purchaser shall also apply to any such assignee unless the context
otherwise requires.


10.9          Non-Recourse.  No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of Seller, its subsidiaries or Xingyong Carbon, or any of
their respective Affiliates shall have any liability for any obligations or
liabilities of Seller, any of its subsidiaries or Xingyong Carbon under this
Agreement of or for any claim based on, in respect of, or by reason of, the
Transactions.


10.10        Counterparts.  This Agreement may be executed in multiple
counterparts and by facsimile or other electronic means, each of which will be
deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.


10.11        Specific Enforcement.  The parties hereby agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
required to be performed by such party were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed that
each party shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in addition to any other remedy to which it is entitled at law
or in equity.  


10.12        Attorneys’ Fees.  In the event that any suit or action is
instituted prior to Closing in connection with any termination of this Agreement
pursuant to Article IV, the prevailing party in such dispute shall be entitled
to recover from the losing party all reasonable fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including, such reasonable fees and expenses of attorneys and
accountants, which shall include all fees, costs and expenses of
appeals.  Nothing contained in this subsection shall limit the rights of the
parties under Article IX of this Agreement if the Closing occurs.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, as of the date first written above.
 

 
Seller.
China Carbon Graphite Group, Inc.
       
By:  
 
   
Name:  Donghai Yu
   
Title: Chairman and CEO
       
Purchasers
         
 
   
Name: Dengyong Jin 
         
 
   
Name: Benhua Du 



 
15

--------------------------------------------------------------------------------